UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Sandalwood Ventures, Ltd. (Exact name of registrant as specified in its charter) Nevada 68-0679096 (State of incorporation or organization) (I.R.S. Employer Identification No.) 15 Park Lossiemouth, Morayshire 1V30 5SE Scotland (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each classto be so registered Name of each exchange on which each class is to be registered N/A N/A If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [X] Securities Act registration statement file number to which this form relates:333-162557(if applicable). Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 Par Value Per Share (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. Holders of shares of common stock, $0.001 par value per share, of Sandalwood Ventures, Ltd. (the “Company,” “we,” and “us”) are entitled to one vote per share on each matter submitted to a vote of shareholders. The holders of outstanding shares of common stock are entitled to receive dividends out of assets or funds legally available for the payment of dividends of such times and in such amounts as the board from time to time may determine. There is no cumulative voting of the election of directors then standing for election.The common stock is not entitled to pre-emptive rights and is not subject to conversion or redemption.Upon liquidation, dissolution or winding up of our Company, the assets legally available for distribution to stockholders are distributable ratably among the holders of the common stock after payment of liquidation preferences, if any, on any outstanding payment of other claims of creditors. Item 2. Exhibits. Exhibit Number Description of Exhibit Exhibit 3.1(1) Articles of Incorporation Exhibit 3.2(1) Bylaws (1) Filed as an exhibit to the Company’s Form S-1 Registration Statement, filed with the Commission on October 19, 2009, and incorporated by reference herein. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Sandalwood Ventures, Ltd. By:/s/ Edwin Slater Edwin Slater Chief Executive Officer (Principal Executive Officer) Date: September 30, 2011 -2-
